DETAILED ACTION
This action is Non-Final and is being handled by Examiner James H. Miller. Examiner Miller is located in Dallas, Texas, in the central time zone (CST) and can be reached by email at James.Miller1@uspto.gov or by telephone at (469) 295-9082.
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on Apr. 26, 2021, has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status

Applicant’s Amendment pursuant to 37 C.F.R. §1.114 filed Apr. 26, 2021, [“Applicant’s Amendment”] and Applicant’s Reply to the Final Office Action mailed Feb. 10, 2021, also filed Apr. 26, 2021, [“Applicant’s Reply”] have been carefully reviewed. The status of claims is as follows: Claims 1, 2, 5–9, 12–16, and 18–20 were previously pending; Claims 1, 8, and 15 are amended; No Claims are added; No Claims are cancelled. Accordingly, Claims 1, 2, 5–9, 12–16, and 18–20 remain pending and have been examined with Claims 1, 8, and 15 in independent form.

Response to Amendment

Applicant's Amendment has been reviewed against Applicant’s Specification filed Jun. 4, 2019, [“Applicant’s Specification” or “Spec.”] and accepted for examination. 
Response to Arguments

Applicant’s argument to address the rejection under 35 U.S.C. § 112(a) has been reviewed and is persuasive. Applicant’s Reply at *13–4. The rejection of Claims 1, 2, 5–9, 12–16, and 18–20 under § 112(a) previously set forth in the Final Office Action mailed Feb. 10, 2021, [“Final Office Action”] is withdrawn.
Regarding the § 101 rejection, Applicant argues the amended claims. Thus, Applicant’s argument does not apply to the § 101 rejection below. On the merits, Applicant argues that “reinforcement learning” is rooted in computer technology and performs functions that humans cannot do, citing Applicant’s Specification ¶ [0023] (“Reinforcement learning differs from humans in its ability to run parallel experiments at once and/or allows actions to be input into a “black box” environment to receive a maximized rewards output, where the environment is extracted at least from prior bid responses and prior project repositories without requiring human input or knowledge.”)  Applicant's Amendment to the preamble is intended use and the recitation of “reinforcement learning” in the preamble and “reinforcement learning algorithm” in the claims generally links the judicial exception to a particular technological environment and does not integrate the pending claims into an abstract idea exception. MPEP § 2106.05(h).


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5–9, 12–16, and 18–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Claims 1, 2, 5–9, 12–16, and 18–20 are directed to a statutory category. Claims 1, 2, 5–7 recite “[a] system” and are therefore directed to the statutory category of “a machine”. Claims 8, 9, 12–14 recite “[a] computer-implemented method” and are therefore directed to the statutory category of “a process.” Claims 15, 16, 18–20 recite “[a] computer program product” and are therefore, directed to the statutory category of “an article of manufacture.”
Representative Claim
Claim 1 is representative [“Rep. Claim 1”] and recites, in part, emphasis added by Examiner to identify limitations in bold that are generic computer components, underlined limitations that represent the abstract idea exception. and letters for clarity in describing the limitations:
A system for reinforcement learning running parallel data processing experiments at once, comprising:
[A] at least one processor; and
 
[B] a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the at least one processor to cause the at least one processor to:
 
[C] compare current bid requirements of a current bid with prior bid requirements of prior bids; 

for the prior bids with the prior bid requirements matching the current bid requirements, retrieve prior bid responses corresponding to the prior bids and comprising a prior bid response status of win; 

[E] retrieve prior projects corresponding to the prior bid responses; 

[F] input the prior bid requirements, the prior bid responses corresponding to the prior bids, and the prior projects corresponding to the prior bid responses into a reinforcement learning algorithm, wherein the reinforcement learning algorithm is configured with:
 
[G] an environment configured to receive the input of the prior bid requirements, the prior bids responses, and the prior projects;

[H] an action to generate sets of candidate bid response parameters based on the environment;

[I] a reward comprising, for each set of candidate response parameters, determining a probability of winning the current bid and with a probability of project success meeting a configured minimum threshold;

[J] a state comprising: selecting a set of candidate response parameters with a highest probability of winning the current bid and with a highest probability of project success meeting the configured minimum threshold; and

[K] an agent configured to generate a current bid response to comprise the selected set of candidate bid response parameters as current bid response parameters of the current bid response;

[L] output the current bid response by the reinforcement learning algorithm;

[M] determine a set of candidate project plan parameters with highest probability of project success, based on the current bid response, the prior bid responses, and the prior projects; and

[N] generate a current project corresponding to the current bid response to comprise the candidate project plan parameters as current project plan parameters of the current project.

Claims are directed to an abstract idea exception.

Rep. Claim 1 recites “generate a current bid response” (Limitation M) and “generate a current project corresponding to the current bid response,” (Limitation N) Id. Thus, the solicitation of a bid, the bid response, and project execution plan (project) are sales activities with the goal of “winning” bids.
Next, the pending claims recite the abstract idea exception of mental processes in Limitations C, D, E, F, G, H, I, J, K, L, M, & N. MPEP § 2106.04(a)(2)(III). These limitations recite mental process because under the broadest reasonable interpretation, said limitations cover performance in the human mind but for the recitation of generic computer components. For example, but for the “processor,” “storage medium having program instructions,” “reinforcement learning algorithm,” configured with “an environment,” “an action,” “a reward,” “a state,” and “an agent,” (all software), “compar[ing] current bid requirements of a current bid with prior bid requirements of prior bids” (Limitation C) in the context of this claim encompasses a user manually comparing bid requirements from paper files. Similarly, Limitations D–N encompasses a person manually performing the recited functions with a pen and paper and/or forming a simple mental judgment/impression, which is what project managers did before the invention of the computer. 
In further support that the pending claims may be performed in the human mind or with pen and paper, the retrieval of prior bid responses, prior projects, and prior bid 
Accordingly, the pending claims recite the combination of these two abstract idea exceptions.
Step 2A, Prong 2: The claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; MPEP § 2106.05(f); (2) generally link the judicial exception to a particular technological environment, reinforcement learning, a particular type of machine learning technique; MPEP § 2106.05(h); Spec. ¶ [0023]; and/or (3) further limits the abstract idea exception. The additional elements are: at least one processor; a computer readable storage medium, and program instructions, which includes a “reinforcement learning algorithm,” configured with “an environment,” “an action,” “a reward,” “a state,” and “an agent.”
Regarding the “at least one processor” and “computer storage medium,” Applicant’s Specification does not otherwise describe them except using exemplary language as part of a general purpose computer, so Examiner assumes Applicant intended merely a generic “processor” and “computer storage medium.” E.g., Spec. ¶¶ [0037], [0032], [0033]. The claims describe the processor executing program instructions (including the reinforcement learning algorithm and subparts) stored in the computer storage medium to perform the steps of the claimed invention, which represents the abstract idea exception itself. Performing the steps of the abstract idea itself simply adds a general purpose computer after the fact to an abstract idea exception, MPEP § 2106.05(f)(2), or generically recites an effect of the judicial exception. MPEP § 2106.05(f)(3). 
Applicant’s recitation of a “reinforcement learning algorithm” configured with “an environment,” “an action,” “a reward,” “a state,” and “an agent,” are merely a particular type of machine learning software, Spec. ¶ [0023], which generally links the longstanding abstract idea exception to a modern-day technological environment. MPEP § 2106.05(h). Employing generic computer functions to execute the abstract idea exception, even when limiting the use of the idea to one particular environment (i.e., machine learning) does not add significantly more, similar to how limiting the abstract idea in Flook to petrochemical and oil-refining industries was insufficient. MPEP § 2106.05(h). Applicant further does not explain how the reinforcement learning algorithm improves the operation of these generic computer devices. 
Therefore, the additional elements are no more than mere instructions to apply the exception using generic computer components or generally link the exception to a technological environment (i.e., machine learning) and not a practical application. MPEP §§ 2106.05(f), 2106.05(h). 
Accordingly, Rep. Claim 1 is directed to an abstract idea. Independent Claim 1 is not substantially different than Independent Claims 8 and 15 and includes all the limitations of Rep. Claim 1. Therefore, Independent Claims 8 and 15 are also directed to the same abstract idea. Dependent claims are dependent on one of the Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims are directed to the same abstract idea.
Step 2B: Rep. Claim 1 fails Step 2B because the additional elements are not integrated into a practical application. As discussed with respect to Step 2A, Prong Two, the additional elements in the claim amount to more than mere instructions to apply the exception using a generic computer/computer components and/or generally link the exception to a technological environment (i.e., machine learning). The same analysis applies here in Step 2B. Mere instructions to apply an exception using a generic computer/computer components and/or generally linking the exception to a technological environment cannot provide an inventive concept.
Claims do not apply the judicial exception in some other meaningful way; a practical application not found in ordered combination of elements.
 
The pending claims in their ordered combination of elements is not inventive. First, the claims are directed to an abstract idea. Second, each claim element represents a currently available generic computer technology, used in the way in which it is commonly used. Last, Applicant’s Specification discloses that the ordered combination of elements is not inventive. Spec., ¶ [0039] (steps/functions may be performed in any order).
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation of the abstract idea.
Dependent Claims Not Significantly More
 
Dependent claims are dependent on Independent Claims and include all the limitations of the Independent Claims. Therefore, all dependent claims recite the same Abstract Idea. Dependent claims do not contain additional elements that integrate the abstract idea exception into a practical application because the additional elements: (1) are mere instructions to apply the abstract idea exception; and/or (2) further limit the abstract idea exception.
Dependent Claims 2, 9, and 16 describes the additional limitations of “select[ing] the prior bids comprising the prior bid requirements matching the current bid requirements” and “retriev[ing] prior bid responses” and “prior projects.” The “selecting” limitation may be performed by an expert user and the “retrieving” limitation is mere instructions to apply the abstract idea, which is not a practical application. MPEP 2106.05(f)(2), or may be performed manually for the same reason explained supra. Spec. ¶ [0022] (performed by expert user).
Dependent Claims 5, 12, and 18 describes the additional limitations of “receive a current bid response,” “generate sets of candidate project plan parameters,” “determine  the probability of project success,” and “select the set of candidiate project plan parameters with the highest probability of success,” which qualify as mental processes performed with the aid of pen and paper, or using the general purpose computer being used as a tool to automate what was once done by head and hand. MPEP 2106.05(f)(2). Spec., ¶ [0022] (performed by expert user). The “receiving” limitation is also mere instructions to apply the abstract idea, which is not a practical application. MPEP 2106.05(f)(2).
Dependent Claims 6, 13, and 19 are similar to those described in Claims 5, 12, and 18, and are not significantly more for the same reasons. 
Dependent Claims 7, 14, and 20 are similar to those described in Claims 6, 13, and 19, and are not significantly more for the same reasons.
Conclusion

Claims 1, 2, 5–9, 12–16, and 18–20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. The analysis above applies to all statutory categories of invention. As such, the presentment of Rep. Claim 1 otherwise styled as another statutory category is subject to the same analysis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES H MILLER whose telephone number is (469)295-9082.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JHM/

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694